Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Applicant's submission filed on 12/20/21 has been entered.  Claims 1-16 and 18 are pending examination, claim 17 is withdrawn.

Claim Interpretation
Applicant’s special definition of “low temperature” is acknowledged and accepted.  For purposes of examination “low temperature” will be interpreted as: “a temperature in the range of about 1 o to about 150 oC” (From Specification at [0021]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 and 12 each recite “ wherein forming the (liquid oxide) material includes adding a functional additive.”  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Heimann et al (US 6,455,100; hereafter Heimann).
Claims 1 and 9: Heimann teaches a method of forming a structure (protective coating) (see, for example, abstract, col 4 lines 44-68, col 9 lines 37-46), the method comprising: 
forming a liquid oxide material at a low temperature by dissolving fumed nanoparticles (Cabosil fumed silica) in a liquid hydrate of a silicate / aluminate / oxide precursor (aqueous sodium silicate solution  / and / or sodium aluminate) and adding a functional additive (such as a portion of silica 
Heimann further teaches wherein the silica source can comprise at least one silica or silicate containing material or precursor, and will generally comprise 5 to about 50 wt% (see, for example, col 4 lines 44-67); further optionally comprises at least one borate containing material or precursor which further can comprise sodium silicate, at an amount of 10 to 25% wt, and normally wherein the liquid carrier comprises about 5 to 20 wt% of the coating composition (thus the solids comprised of the silicon specie(s) and additive therein would comprise 95-80% of the composition) (see, for example, col 5 lines 1-48).  As such the components of fumed silica, sodium silicate, and functional additive (alone or collective of components such as portion of silica source, borate material(s), clays etc) would overlap the ranges disclosed for fumed nanoparticles and additive.  Therefore although not explicitly the ranges claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated fumed silica and functional additive in amounts within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
and at a low temperature (85oC), curing the liquid oxide material to evolve gaseous water (resulting applied composition is said to be dried forming a dry coating layer) leaving structural silicate glass  (see, for example, col 9 lines 38-51). 
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 2 and 10: Heimann further teaches wherein forming the liquid oxide material includes dissolving a solid oxide solute of silicon (fumed silica / cabosil) (See, for example, col 4 lines 44-67, col 9 lines 36-46). 
Claims 3 and 11: Heimann further teaches the method of claims 1 and 9 (above) wherein forming the liquid oxide material includes dissolving fumed metallic nanoparticles (cabosil) in a liquid hydrate of a sodium aluminate (see, for example, col 4 lines 44-67, col 9 lines 38-46).
Claims 4-5 and 12-13: Heimann further teaches wherein forming the liquid oxide material includes adding a functional additive inclusive of metal, ceramic, glass, polymer, salts (See, for example, col 4 lines 1-8, col 5 lines 1-48, col 9 lines 38-51 (further, inclusive of portion of ludox or a portion of the cabosil can be interpreted as the additive)).
Claims 6 and 14: Heimann further teaches applying the silicate liquid oxide material on the substrate via spraying (See, for example, col 5 lines 60-65).  
Claims 7-8 and 15-16: Heimann further teaches wherein the liquid oxide material is formed at a temperature of room temperature (see, for example, col 9 lines 38 -51, as no specific temperature input 
Claim 18: Heimann further teaches wherein the silica source can comprise at least one silica or silicate containing material or precursor, and will generally comprise 5 to about 50 wt% (see, for example, col 4 lines 44-67); further optionally comprises at least one borate containing material or precursor which further can comprise sodium silicate, at an amount of 10 to 25% wt, and normally wherein the liquid carrier comprises about 5 to 20 wt% of the coating composition (see, for example, col 5 lines 1-48).  Thus the solids comprised of the silicon specie(s) and additive therein would comprise 95-80% of the composition.  As such the components of fumed silica, sodium silicate, and functional additive (alone or collective of components such as portion of silica source, borate material(s), clays etc) would overlap the ranges disclosed for fumed nanoparticles and additive.  Therefore although not explicitly the range claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated fumed silica and functional additive in combined amount within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 3 and 11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Heimann as applied to claims 1 and 9 above, and further in view of Doumet.
Claims 3 and 11: Heimann teaches the method of claims 1 and 9 (above) wherein forming the liquid oxide material includes dissolving fumed metallic nanoparticles (cabosil) in a liquid hydrate of a .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive with respect to the 35 USC 103 rejections over Heimann.  Applicant argues that an example of Heimann has only 19.5% solids by applicant calculation; whereas the claim as amended would require at least 45.058 wt%.   The examiner asserts that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Heimann has explicitly taught wherein the compositions normally possess liquid carrier of about 5 to 20 wt% of the coating composition (thus the solids comprised of the silicon specie(s) and additive therein would could comprise 95-80% of the composition) (see, for example, col 5 lines 1-48); thus Heimann is not solely limited to the exemplary teaching relied upon by applicant but has taught broader compositional embodiments within the amended scope of the claims. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712